EXHIBIT 10.1



SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT
 
Second Amendment to Revolving Credit and Security Agreement, dated November 30,
2011, by and among Pac-Van, Inc., an Indiana corporation ("Pac-Van"), GFN North
America Corp., a Delaware corporation ("GFN"), the financial institutions party
hereto (collectively, the "Lenders" and individually a Lender"), and PNC Bank,
National Association ("PNC"), as administrative and collateral agent for the
Lenders (PNC, in such capacity, the "Agent") (the "Second Amendment").
 
W I T N E S S E T H:
 
WHEREAS, Pac-Van and the other Borrowers party thereto, GFN and the other
Guarantors party thereto, the Lenders party thereto, Pac-Van Asset Trust, a
Delaware statutory trust formed under the Delaware Statutory Trust Act and the
Agent entered into that certain Revolving Credit and Security Agreement, dated
July 16, 2010, as amended by that certain First Amendment to Revolving Credit
and Security Agreement, effective as of March 31, 2011 (as further amended,
modified, supplemented or restated from time to time, the "Credit Agreement"),
pursuant to which, among other things, the Lenders agreed to extend credit to
the Borrowers; and
 
WHEREAS, the Loan Parties desire to amend certain provisions of the Credit
Agreement and the Agent and the Lenders desire to permit such amendments
pursuant to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.
 
2. Section 1.2 of the Credit Agreement is hereby amended by adding the following
definitions thereto in their appropriate alphabetical order:
 
"Adjustment Date" shall have the meaning specified in the definition of
Availability Block.
 
"Availability Block" shall mean, (i) Zero and 00/100 Dollars ($0.00), if the
Leverage Ratio is less than 5.50 to 1.00, (ii) Five Million and 00/100 Dollars
($5,000,000.00), if the Leverage Ratio is greater than or equal to 5.50 to 1.00,
but less than 6.00 to 1.00, or (iii) Seven Million Five Hundred Thousand and
00/100 Dollars ($7,500,000.00), if the Leverage Ratio is greater than or equal
to 6.00 to 1.00.  The Availability Block for the period commencing on the Second
Amendment Closing Date through the day immediately preceding the first (1st)
Adjustment Date, shall be Zero and 00/100 Dollars ($0.00).  The Availability
Block shall be recomputed as of the end of each fiscal quarter ending after the
Second Amendment Closing Date based on the Leverage Ratio as of such quarter
end.  Any increase or decrease in the Availability Block computed as of a
quarter end shall be effective on the date on which the Compliance Certificate
evidencing such computation is due to be delivered under Section 9.8 (each, an
"Adjustment Date").  If a Compliance Certificate is not delivered when due in
accordance with such Section 9.8, then the Availability Block shall equal Seven
Million Five Hundred Thousand and 00/100 Dollars ($7,500,000.00) as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.
 
 
1

--------------------------------------------------------------------------------

 
"Leverage Ratio" shall mean, as of the end of any date of determination, the
ratio of (i) Senior Funded Debt on such date to (ii) EBITDA, in each case for
the period equal to the four (4) consecutive fiscal quarters then ending.
 
Mobile Storage shall mean GFN Mobile Storage Inc., a Delaware corporation.
 
Mobile Storage Merger shall mean the merger of Mobile Storage with and into
Pac-Van pursuant to and substantially consistent with the Mobile Storage Merger
Agreement, the surviving Person of which is Pac-Van.
 
Mobile Storage Merger Agreement shall mean the Agreement and Plan of Merger,
dated November 30, 2011, by and between Pac-Van and Mobile Storage.
 
Mobile Storage Merger Documents shall mean the Mobile Storage Merger Agreement
and all other documents, agreements and instruments executed in connection with
the Mobile Storage Merger Agreement.
 
"Second Amendment Closing Date" shall mean November 30, 2011.
 
3. Section 2.1(a) of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:
 
(a)           Amount of Revolving Advances.  Subject to the terms and conditions
set forth in this Agreement including Section 2.1(b), each Lender, severally and
not jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender's Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the sum of (i) the
aggregate Maximum Undrawn Amount of outstanding Letters of Credit, plus (ii) the
aggregate amount of outstanding Swing Loans and (y) an amount equal to the sum
of:
 
 
2

--------------------------------------------------------------------------------

 
(i)           subject to the provisions of Section 2.1(b) hereof, up to
eighty-five percent (85%) ("Receivables Advance Rate") of Eligible Receivables,
plus
 
(ii)           subject to the provisions of Section 2.1(b) hereof, up to the
lesser of (A) the sum of (y) up to eighty percent (80%) ("Rental Fleet Advance
Rate (NBV)") of the net book value of the Eligible Rental Fleet Inventory, and
(z) up to eighty percent (80%) ("Other Inventory Advance Rate (NBV)") of the net
book value of the Eligible Other Inventory, and (B) the sum of (y) (I) from the
Closing Date through and including June 30, 2011, up to ninety percent (90%),
(II) from July 1, 2011 through and including June 30, 2012, up to eighty-five
percent (85%), and (III) from July 1, 2012 and thereafter, up to eighty percent
(80%) (collectively, the "Rental Fleet Advance Rate (NOLV)") of the Net Orderly
Liquidation Value of the Eligible Rental Fleet Inventory, and (z) (I) from the
Closing Date through and including June 30, 2011, up to ninety percent (90%),
(II) from July 1, 2011 through and including June 30, 2012, up to eighty-five
percent (85%), and (III) from July 1, 2012 and thereafter, up to eighty percent
(80%) (collectively, the "Other Inventory Advance Rate (NOLV)") of the Net
Orderly Liquidation Value of the Eligible Other Inventory , plus
 
(iii)           subject to the provisions of Section 2.1(b) hereof, up to the
least of (A) the sum of (w) up to fifty percent (50%) ("Tractor Advance Rate
(NBV)") of the net book value of Eligible Tractor Equipment, (x) up to fifty
percent (50%) ("Rolling Stock Equipment Advance Rate (NBV)") of the net book
value of Eligible Rolling Stock Equipment, (y) up to fifty percent (50%)
("Branch-Use Advance Rate (NBV)") of the net book value of Eligible Branch-Use
Equipment, and (z) up to fifty percent (50%) ("Step Inventory Advance Rate
(NBV)") of the net book value of Eligible Step Inventory, (B) the sum of (x) up
to eighty-five percent (85%) ("Tractor Advance Rate (NOLV)") of the Net Orderly
Liquidation Value of Eligible Tractor Equipment, (y) up to eighty-five (85%)
("Rolling Stock Equipment Advance Rate (NOLV)") of the Net Orderly Liquidation
Value of Eligible Rolling Stock Equipment and (z) up to eighty-five (85%)
("Branch-Use Advance Rate (NOLV)") of the Net Orderly Liquidation Value of
Branch-Use Equipment, and (C) Two Million and 00/100 Dollars ($2,000,000.00),
minus
 
 
3

--------------------------------------------------------------------------------

 
(iv)           the aggregate Maximum Undrawn Amount of all outstanding Letters
of Credit, minus
 
(v)           the aggregate amount of outstanding Swing Loans, minus
 
(vi)           the Availability Block, minus
 
(vii)           such reserves as Agent may reasonably deem proper and necessary
from time to time.
 
The amount derived from (x) the sum of Sections 2.1(a)(y)(i), (ii) and (iii),
minus (y) Section 2.1(a)(y)(iv), (v), (vi) and (vii), at any time and from time
to time shall be referred to as the "Formula Amount".  The Revolving Advances
shall be evidenced by one or more secured promissory notes (collectively, the
"Revolving Credit Note") substantially in the form attached hereto as Exhibit
2.1(a).
 
4. Section 4.21(b) of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:
 
(b)           In respect of any Titled Asset purchased or otherwise acquired
(including, without limitation, pursuant to any transaction permitted by Section
7.1(a)) by any Loan Party after the Closing Date, (i) each Loan Party shall,
within thirty (30) days after such purchase or other acquisition, note the name
and other necessary details in respect of the Trust on the Certificate of Title
for such Titled Asset in such manner as shall indicate that a first priority
security interest has been perfected in favor of the Trust in accordance with
the Motor Vehicle Statutes adopted in the state where such Titled Assets are
titled, and (ii) each Loan Party shall, within thirty (30) days after such
purchase or other acquisition, take or cause to be taken all other actions
necessary to perfect, maintain, protect, and enforce the Trust's first priority
Liens.
 
5. Section 6.5(b) of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:
 
(b)           Leverage Ratio.  Maintain a ratio of Senior Funded Debt to EBITDA
of not greater than 6.50 to 1.00 calculated as of the last day of the fiscal
quarter ending December 31, 2011 and as of the last day of each fiscal quarter
thereafter, in each case for the period equal to the four (4) consecutive fiscal
quarters then ending.
 
 
4

--------------------------------------------------------------------------------

 
6. Article VI (Affirmative Covenants) of the Credit Agreement is hereby amended
to add the following new Section 6.13 immediately after Section 6.12:
 
 
6.13
Tax Lien Certificates.

 
Within sixty (60) days after the Second Amendment Closing Date, provide to Agent
tax lien certificates for Mobile Storage dated not more than thirty (30) days
prior to the Second Amendment Closing Date, issued by the Secretary of State or
other appropriate official of Mobile Storage's jurisdiction of incorporation and
each jurisdiction where the conduct of Mobile Storage's business activities or
the ownership of its properties necessitates qualification.
 
7. Section 7.1(a) of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:
 
(a)           Enter into any merger, consolidation or other reorganization with
or into any other Person or acquire all or a substantial portion of the assets
or Equity Interests of any Person or permit any other Person to consolidate with
or merge with it, provided, however, that (i) Pac-Van may consummate the Mobile
Storage Merger pursuant to the Mobile Storage Merger Documents, so long as (x)
Pac-Van survives such merger, (y) Pac-Van provides to the Agent, within one (1)
Business Day after the Second Amendment Closing Date, a filed copy of the
certificate of merger (or equivalent document) merging Mobile Storage with and
into Pac-Van and all other filings with respect to such merger filed with the
Secretary of State of the State of Delaware and the Secretary of State of the
State of Indiana and (z) no assets of Mobile Storage shall be included in the
Formula Amount in accordance with the terms of this Agreement until such time as
the Agent makes such a determination in its sole discretion, and (ii) with the
prior written consent of Agent and on terms and conditions (including, without
limitation, in the case of Pac-Van acquiring the ownership interests of any
Person, execution of a Joinder and/or any additional documentation required by
Agent) satisfactory to Agent, (y) Pac-Van may purchase or acquire all or a
substantial portion of the assets or Equity Interests of any Domestic Person or
a business or division of another Domestic Person (a "Permitted Acquisition"),
or (z) Pac-Van may merge or consolidate with or into any Domestic Person so long
as Pac-Van is the continuing and surviving entity.
 
 
5

--------------------------------------------------------------------------------

 
8. Section 7.15 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:
 
7.15           Amendment of Organizational Documents.
 
Amend, modify or waive any term or provision of its Certificate or Articles of
Incorporation or By-Laws in any material respect (other than (i) amendments in
form and substance satisfactory to Agent in its reasonable discretion to
authorize the issuance of preferred stock that will pay dividends permitted by
this Agreement and (ii) amendments or modifications solely to effectuate any
transaction permitted by Section 7.1(a)) or in any way adverse to Agent or any
Lender, unless required by law.
 
9. Schedules 4.5, 4.19, 5.6, 5.8(b) and 5.9 to the Credit Agreement are hereby
deleted in their entirety and in their stead are inserted the Schedules attached
hereto as Exhibit A.
 
10. The provisions of Sections 2 through 9 of this Second Amendment shall not
become effective until the Agent has received the following, each in form and
substance acceptable to the Agent:
 
 
(a)
this Second Amendment, duly executed by the Loan Parties, the Required Lenders
and the Agent;

 
 
(b)
the documents and conditions listed in the Preliminary Closing Agenda set forth
on Exhibit B, attached hereto and made a part hereof;

 
 
(c)
payment of the all fees and expenses owed to the Agent and its counsel in
connection with this Second Amendment and the Credit Agreement; and

 
 
(d)
such other documents as may be reasonably requested by the Agent or its counsel.

 
11. The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement or as set forth in
this Second Amendment and except any such representations or warranties made as
of a specific date or time, which shall have been true and correct in all
material respects as of such date or time.
 
12. The Loan Parties acknowledge and agree that each and every document,
instrument or agreement which at any time has secured payment of the Obligations
including, but not limited to, the Credit Agreement, each Pledge Agreement, the
IP Security Agreement, each Deposit Account Control Agreement, the Individual
Guarantor Pledge and Security Agreement and the Individual Guarantor Account
Control Agreement continue to secure prompt payment when due of the Obligations.
 
 
6

--------------------------------------------------------------------------------

 
13. The Loan Parties hereby represent and warrant to the Lenders and the Agent
that (i) the Loan Parties have the legal power and authority to execute and
deliver this Second Amendment; (ii) the officers of the Loan Parties executing
this Second Amendment have been duly authorized to execute and deliver the same
and bind the Loan Parties with respect to the provisions hereof; (iii) the
execution and delivery hereof by the Loan Parties and the performance and
observance by the Loan Parties of the provisions hereof and of the Credit
Agreement and all documents executed or to be executed therewith, do not violate
or conflict with the organizational documents of the Loan Parties or any law
applicable to the Loan Parties or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against the Loan Parties and (iv) this Second Amendment, the
Credit Agreement and the documents executed or to be executed by the Loan
Parties in connection herewith or therewith constitute valid and binding
obligations of the Loan Parties in every respect, enforceable in accordance with
their respective terms.
 
14. The Loan Parties represent and warrant that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this Second Amendment or the performance or observance of any
provision hereof; and (ii) they presently have no claims or actions of any kind
at law or in equity against the Lenders or the Agent arising out of or in any
way relating to the Credit Agreement or the Other Documents.
 
15. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.
 
16. The agreements contained in this Second Amendment are limited to the
specific agreements contained herein.  Except as amended hereby, all of the
terms and conditions of the Credit Agreement and the Other Documents shall
remain in full force and effect.  This Second Amendment amends the Credit
Agreement and is not a novation thereof.
 
17. This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
 
18. This Second Amendment shall be governed by, and shall be construed and
enforced in accordance with, the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.  The Loan Parties
hereby consent to the jurisdiction and venue of any federal or state court
located in the County of New York, State of New York with respect to any suit
arising out of or mentioning this Second Amendment.
 
[INTENTIONALLY LEFT BLANK]
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Second Amendment to be duly executed by their duly authorized
officers on the day and year first above written.
 

 
BORROWER:
 
 
PAC-VAN, INC.
 
 
By:           /s/ CHRISTOPHER A. WILSON
Name:         Christopher A. Wilson
Title:           Secretary
 
 
GUARANTOR:
 
 
GFN NORTH AMERICA CORP.
 
 
By:           /s/ CHRISTOPHER A. WILSON
Name:         Christopher A. Wilson                                           
Title:           Secretary                                           
 


 
 

--------------------------------------------------------------------------------

 

Acknowledged and consented to on November 30, 2011:






/s/ RONALD F. VALENTA                                                      
Ronald F. Valenta






/s/ LYDIA D. VALENTA                                           
Lydia D. Valenta

 
 

--------------------------------------------------------------------------------

 




 
AGENT AND LENDERS:
 
 
PNC BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
 
 
By:        /s/ TODD
MILENIUS                                                      
Name:   Todd Milenius
Title:     Vice President
 


 
 

--------------------------------------------------------------------------------

 


 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:        /s/ JAMES M. STEHLIK                                           
Name:   James M. Stehlik
Title:    Vice President
 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


UPDATED SCHEDULES


[see attached]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


PRELIMINARY CLOSING AGENDA


[see attached]
 
